LUMBARD, Circuit Judge
(dissenting) :
I dissent and vote to reverse.
I fail to understand what purpose will be served by remanding this case to the district court for its consideration whether the plaintiffs were entitled to a hearing under the rule of Goldberg v. Kelly, 397 U.S. 254, 90 S.Ct. 1011, 25 L. Ed.2d 287 (1970). In Goldberg, the question was whether certain individuals were eligible for welfare benefits and there were factual disputes over their eligibility. Here there are no disputed facts. The statute provides that the state may advance welfare payments and, if it does so, that it shall recoup them over a six-month period. Hearings would be necessary only if the state allowed exceptions to this rule and the plaintiffs wished to prove that they were within the excepted class. The statute permits no such exceptions.
On the merits, I think the New York statute a valid exercise of the state’s power to make regulations governing the payment of welfare grants. Plaintiffs have argued that the New York statute is in conflict with 42 U.S.C. § 1302 and particularly the HEW regulation, 45 C. F.R. § 233.20(3) (ii), promulgated thereunder. However, these federal laws prescribe welfare eligibility requirements, while the New York statute is directed not at eligibility (which the state determines according to the applicable federal standards), but at the method of payment of concededly due welfare grants. Nothing in the governing federal statute bars the state from accelerating welfare payments in one month and then reducing subsequent monthly grants. To hold otherwise would mean that the state either would have to forego programs of the nature at issue in the instant case or would have to make double payment to welfare recipients who had mismanaged their grants. The first course would be inhumane; the second an improvident allocation of the state’s limited resources. Neither is required by the federal law.
I would reverse the judgment of the district court and direct that judgment be entered for the defendants and that the injunction be vacated.